Citation Nr: 1735683	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by: Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from December 1979 to November 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

This matter was previously before the Board in April 2016 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has not provided a verifiable in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The VCAA requires VA, in part, to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in federal custody.  38 C.F.R. § 3.159 (c)(4).  VA has made several efforts to obtain records to corroborate the Veteran's stated in-service stressors.  In response to inquiries from VA, the Joint Service Records Research Center (JSRRC) made a formal finding that while the Veteran's personnel records indicate that he served on active duty in the Army from December 1979 to November 1982, JSRRC was unable to locate unit records submitted by the 547th Engineer Battalion  for 1982.  However, other research was conducted of the information available to the agency and no information concerning the stressors indicated by the Veteran was found.  VA also made requests for information to the Department of the Army Freedom of Information and Privacy Division.  In response, that division indicated they did not have any records concerning the Veteran's claimed stressors.  VA also requested records from the Department of the Army Heritage and Education Center, but was told that department did not keep the records requested.  VA also requested records from the Department of the Army Center of Military History, but was told that department did not keep the requested records.  The Defense Personnel Records Informational Retrieval System indicated that it was unable to find any information related to the Veteran's claimed in-service stressors.  In response to a request for documents from VA, the National Personnel Records Center (NPRC) sent records that are now associated with the Veteran's file.

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). 

A diagnosis of PTSD must be in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria.  Effective March 19, 2015, VA replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

The Veteran contends that his PTSD was caused by in-service stressors.  Specifically, the Veteran contends that when he was deployed to Egypt, he saw Egyptian soldiers and one of his friends killed by mines.  The Veteran was diagnosed with PTSD in June 2007.  While the June 2016 examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis, the Board finds the evidence of whether the Veteran has a diagnosis of PTSD at least in equipoise and, applying the benefit of the doubt, finds that the Veteran has a current diagnosis of PTSD.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).
The question is whether there is credible supporting evidence that the claimed in-service stressor actually occurred.

The Veteran was afforded an examination for his mental health condition in July 2016.  The Veteran stated he had no life due to his mental health condition.  The Veteran stated he had nightmares, night sweats, and often heard voices.   The Veteran stated he did not sleep much, was afraid, and stayed in his room all day.  The Veteran stated he had paranoid schizophrenia.  The Veteran stated he did not have any suicidal or homicidal ideations, but did state that he used to cut himself, but had not done so in over a year.  The Veteran stated he couldn't find any records of where he was in the military when he worked in the minefields in Egypt because his paperwork was destroyed in a house fire.  The examiner opined that the Veteran did not meet the criteria for PTSD.  The examiner also stated that she could not speak to the Veteran's stressors as she could not find anything in the Veteran's record about the claimed in-service stressors.  

There is no confirmed in-service stressor.  VA's efforts to obtain evidence of the Veteran's stressors have been outlined above.  The records sent by the NPRC are negative for any evidence that the Veteran was in Egypt and witnessed the events he stated.  The Board has considered the Veteran's statements.  The Veteran is competent to report his experiences (See Layno v. Brown, 6 Vet. App. 465, 469 (1994)), however, the evidence, including the Veteran's personnel records and STRs does not corroborate the Veteran's claimed stressors.  

The Board has considered the applicability of the combat presumption under 38 U.S.C.A. § 1154 (b) (West 2014).  While the Veteran's military occupational specialty (MOS) is listed as Combat Engineer, the Veteran's service record shows the Veteran served during peacetime and none of his awarded medals or decorations show combat service.  Additionally, the Veteran does not allege that his stressors occurred during combat.  Therefore, the combat presumption does not apply.  Because there is no credible supporting evidence that the claimed in-service stressor actually occurred, the Veteran does not meet the criteria for the establishment of service connection for PTSD.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for  PTSD is denied.


REMAND

The Veteran is diagnosed with schizoaffective disorder.  

The Veteran's medical treatment records show that the Veteran has been consistently been seen for this condition.  The Veteran stated in various doctor's visits that he has auditory hallucinations, feels depressed, and has no life.

In light of the Veteran's current diagnosis of schizoaffective disorder and the Veteran's continuous treatment for this disorder, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the Veteran's currently diagnosed schizoaffective disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his schizoaffective disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should specifically indicate: 

a) Whether the Veteran's schizoaffective disorder is at least as likely as not incurred in or the result of his military service.  

b) Whether the Veteran's schizoaffective disorder was aggravated by his military service.

If the examiner does not find that the Veteran has schizoaffective disorder s/he should reconcile such determination with his VA treatment records reflecting a diagnosis of schizoaffective disorder. 

For each currently diagnosed acquired psychiatric disorder other than schizoaffective, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder was incurred in or related to or was aggravated by the Veteran's military service.

The examiner should specifically address the question as to which symptoms are attributable to the Veteran's PTSD and which are attributable to any other psychiatric disorder, to include schizoaffective disorder.  If the examiner is unable to make this distinction, the examiner should note this in the report.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


